              Case 2:20-cr-00085-RAJ Document 106 Filed 08/19/21 Page 1 of 8




 1                                                                HON. RICHARD A. JONES
 2
 3
 4
 5
                            UNITED STATES DISTRICT COURT
 6
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE

 8
     UNITED STATES OF AMERICA,                    ) No. 2:20-cr-00085-RAJ
 9                                                )
                             Plaintiff,           ) ORDER ON ISSUES RAISED IN
10                                                ) DEFENDANT’S TRIAL BRIEF
               v.                                 )
11                                                )
     HARBANS SINGH,                               )
12                                                )
                             Defendant.           )
13                                                )
14
            Defendant Harbans Singh filed his trial brief and raised several issues that must
15
     be addressed by the Court. Dkt. 89. The government filed its response to the
16
     defendant’s trial brief with opposition to many of the issues raised by the defendant
17   (Dkt. 98) and the defendant replied. Dkt. 101. This Order reflects the Court’s rulings
18   on the matters raised by the defendant that require a pretrial ruling.
19          Materiality Defense.
20          The defendant contends he is entitled to a materiality defense. Specifically, he
21   contends he was not granted asylum for reasons unrelated to the allegations in the

22   United Kingdom. The government contests this request and contends the defendant

23   should be precluded from arguing that his false statements were immaterial because
     either: 1) the agency already knew that his statements were false, or 2) the agency’s
24
     decision was not actually influenced by the defendant’s false statements. Dkt. 98.
25
            The Court agrees with the government. The defendant will not be permitted to
26
     present his materiality defense. The defendant’s initial argument encompasses his


       ORDER - 1
               Case 2:20-cr-00085-RAJ Document 106 Filed 08/19/21 Page 2 of 8




     suggestion that the “delay” in charging him and his arrest is relevant to materiality.
 1
     Whether the delay is reasonable is irrelevant to the charges in this case. As presented,
 2
     delay in prosecuting a case has no bearing on whether a false statement was material to
 3
     other agencies at an earlier time.
 4
              Second, the defendant asserts that United States Citizenship and Immigration
 5
     Services (USCIS) knew his statements were false or that USCIS’s decision was not
 6   influenced by those statements. Under either approach, the outcome is the same…they
 7   are irrelevant because an agency need not believe or rely on any false statements for
 8   them to be material. United States v.Serv. Deli Inc., 151 F.3d 938 (9th Cir. 1998);
 9   United States v. King, 735 F.3d 1098 (9th Cir. 2013); and United States v. Facchini,
10   832 F.2d 1159 (9th Cir. 1987).

11            The defendant misinterprets the scope of a materiality defense in light of the
     outstanding charges he faces. As noted in United States v. Sarihifard, 155 F.3d 301,
12
     307 (4th Cir. 1998), “[m]ateriality is not dependent upon the believability of a false
13
     statement.” Consequently, whether the statement was believed or not, or relied upon, is
14
     not relevant or admissible evidence.
15
              Entrapment Defense.
16
              The defendant has indicated he will raise an entrapment defense and is
17   requesting an entrapment jury instruction. Dkt. 89, at 9. The defendant accurately
18   identifies the two prerequisites to the defense of entrapment: (1) the defendant must be
19   induced by a government agent to commit the act; and (2) the defendant must lack the
20   predisposition to commit the act. United States v. Rhodes, 713 F.2d 463, 467 (9th Cir.
21   1983).

22            The defendant suggests tacitly that, at least to Count 4, he has presented a prima
     facie showing of entrapment. The Court disagrees for several reasons.
23
              First, the defendant did not clearly identify which facts he contends meet the
24
     Rhodes, id., two factor requirements.
25
              Second, the Court’s understanding of the facts in this case suggest that the
26
     defendant had made repeated false statements about his prior arrests and other law


       ORDER - 2
                Case 2:20-cr-00085-RAJ Document 106 Filed 08/19/21 Page 3 of 8




     enforcement contacts relating to those arrests. As noted in the government’s Response,
 1
     the government merely setting up an interview knowing that the defendant may lie
 2
     during the interview is not entrapment. United States v. Gomez, No. 19-50313, 2021
 3
     WL 3179033, at ⁎5 (9th Cir. July 28, 2021).
 4
            While the Court will not preclude the defendant from presenting his theory of
 5
     entrapment, based upon the proffered statement of facts, an entrapment jury instruction
 6   is unlikely.
 7          Justification Defense.
 8          Mr. Singh contends he will be entitled to an instruction relating to his theory of
 9   justification, citing the Ninth Circuit Model Criminal Jury Instruction 6.7. The
10   government contests this offer, contending such argument and instruction should apply

11   only in the “most extraordinary cases[s],” only if there is a “present” threat of death or
     serious injury that compelled criminal conduct, that the defendant not have “recklessly
12
     place[d] himself in a situation where he would be forced to engage in criminal
13
     conduct,” and evidence that the defendant sought aid from law enforcement before
14
     taking matters into his own hands.” Dkt. 98, at 5.
15
            The Court refuses to rule in a vacuum and preclude the defendant from
16
     presenting his defense. The Court will certainly decide on proper jury instructions at
17   the close of all the evidence in this case. It is premature to do otherwise.
18          Admissibility of Names of the Crimes for Which Mr. Singh Was Arrested.
19          The government has indicated it intends to offer testimony regarding the specific
20   charges for which Mr. Singh was arrested in the United Kingdom, once for sexual
21   assault of a child under thirteen and once for sexual assault. Dkt. 80, p. 8 and Dkt. 79,

22   p. 16. The defendant objects to the admission of such evidence, contesting its relevance
     under Rules 401, 402, 403 and 404(b) of the Federal Rules of Evidence. Additionally,
23
     the defendant contends the identified evidence should not be admitted because doing so
24
     would violate his right to due process and his rights under the Confrontation Clause.
25
     Dkt. 89.
26



       ORDER - 3
              Case 2:20-cr-00085-RAJ Document 106 Filed 08/19/21 Page 4 of 8




            In response, the government has identified four different types of evidence
 1
     relating to Mr. Singh’s conduct in the United Kingdom. The government has
 2
     acknowledged that of the four categories it will not seek to offer evidence that the
 3
     defendant committed the underlying sexual assaults for which he was arrested. Dkt. 98,
 4
     at 6. The Court will hold the government to its word and will not address this issue, but
 5
     it will address the remaining three in turn.
 6
                     A.    Evidence that Singh was arrested, questioned, or detained in the
 7                         United Kingdom.
 8          The Court agrees with the government. This evidence is admissible. The

 9   government is entitled to prove the fact that the defendant was arrested to prove that his

10   statements that he had never been arrested are false.

11                   B.    Evidence of the nature of the arrests.
12           The centerpiece of the government’s offering of this evidence is to establish the
13   defendant’s motive in committing the charged offenses in the indictment, i.e., that the
14   seriousness of the charges he was facing in the United Kingdom explains why he chose

15   to flee internationally and why he was willing to lie to facilitate that flight. It is the

16   Court’s understanding that the defendant disputes that motive and will contend that he
     came to the United States to apply for asylum.
17
            Federal Rule of Evidence 401 states that evidence is relevant if:
18
            (a) it has any tendency to make a fact more probable than it would be without the
19
     evidence; and
20
            (b) the fact is of consequence in determining the action.
21          The Court finds that evidence of the identity of the specific crimes the defendant
22   was charged with are plainly relevant. The charges were pending at the time of his visa
23   application, the adjudication of that visa application by the United States, and Mr.
24   Singh’s travel to the United States. Information about these charges would have been
25   relevant to the visa consular officer or asylum officer’s determination of the credibility

26



       ORDER - 4
              Case 2:20-cr-00085-RAJ Document 106 Filed 08/19/21 Page 5 of 8




     of Mr. Singh’s representation that he was traveling to the United States for tourist or
 1
     business reasons rather than to abscond from prosecution.
 2
            The Court likewise agrees with the government’s contention that the nature of
 3
     Mr. Singh’s charges would be relevant to prove his knowledge of his arrests.
 4
     Knowledge of the falsity of the statements made is an element of each of the charged
 5
     offenses.
 6          Count Four of the Superseding Indictment charges the defendant with knowingly
 7   and willfully making a false statement in a matter within the jurisdiction of a
 8   governmental agency or department in violation of Title 18, United States Code,
 9   § 1001(a)(2). Dkt. 45. The Ninth Circuit Model Jury Instruction 8.73 requires as the
10   fourth element of proof the government must establish is that the statement was

11   material to the activities or decisions of the United States Citizenship and Immigration
     Services; that is, it had a natural tendency to influence, or was capable of influencing
12
     the agency’s decisions or activities.
13
            The Court finds that the nature of Mr. Singh’s arrest is clearly relevant to the
14
     materiality of his statements about those arrests. The nature of the charges he faced
15
     would patently be material to the visa officer or asylum officer’s decision. The
16
     statements he made about those arrests and their seriousness bear directly on
17   materiality.
18          Notably absent from the defendant’s motion is an unequivocal dispute that the
19   nature of the charges would be important to a visa or asylum officer.
20
                    C.    Evidence of the Prior Arrests is Not Other Act Evidence Under
21                        Fed. Rule of Evidence 404(b)
22          The defendant contends admission of the prior arrests would run afoul of Rule
23   404(b) and contests the government’s characterization of the evidence as being
24   inextricably intertwined with the underlying offense. The Court disagrees.
25          Evidence of “other acts” is not subject to Rule 404 (b) analysis if it is

26   “inextricably intertwined” with the charged offense. United States v. Vizcarra-



       ORDER - 5
              Case 2:20-cr-00085-RAJ Document 106 Filed 08/19/21 Page 6 of 8




     Martinez, 66 F.3d 1006, 1012 (9th Cir. 1995); United States v. Beckman, 298 F.3d 788,
 1
     794 (9th Cir. 2002). This exception applies when (1) “particular acts of the defendant
 2
     are part of…a single criminal transaction,” or when (2) ‘other act’ evidence… is
 3
     necessary [to admit] in order to permit the prosecutor to offer a coherent and
 4
     comprehensible story regarding the commission of the crime. Beckman, Id. at 794.
 5
            Evidence of the prior arrests is permitted to provide a coherent and
 6   comprehensible story regarding the commission of the charged offenses as they are
 7   necessary to prove that Mr. Singh made a false statement. The Court agrees with the
 8   government that the nature of the noted charges are the subject of the defendant’s
 9   alleged false statements and a part of what the government must prove to show his false
10   statement was material. Proof of those arrests is an essential element of the crime,

11   necessary to establish that the defendant made a false statement.

12                 D.     The Nature of the Charges Are not Unfairly Prejudicial Under
13                        Rule 403 of the Federal Rules of Evidence.

14          The defendant contends that advising the jury that he was arrested twice with

15   identification of the charges will unfairly prejudice him, confuse the issues, and mislead

16   the jury into convicting him for allegations other than those alleged in the Superseding
     Indictment. Dkt. 89, at 22.
17
            The government points out several mitigating factors, all of which the Court
18
     agrees minimizes any degree of prejudice and will clarify for the jury the purpose of the
19
     admission of evidence of the nature of the charges. These include that Mr. Singh is free
20
     to point out that the arrests were not probable cause arrests, that whether Mr. Singh
21   actually committed the underlying offenses in not at issue, that Mr. Singh was not
22   present during his conviction, that Mr. Singh contested the charges, and any other
23   relevant facts as appropriate. Dkt. 98, at p. 10. More importantly, the Court will
24   permit, if requested, a limiting instruction that the jury is not being asked to determine
25   whether Mr. Singh committed these crimes, that whether or not he committed these

26   crimes is legally irrelevant, that they are not permitted to conclude that he committed



       ORDER - 6
              Case 2:20-cr-00085-RAJ Document 106 Filed 08/19/21 Page 7 of 8




     these crimes, and they are only before them when considering if the government has
 1
     established that the defendant’s alleged statements were material to the offenses as
 2
     charged. Such an instruction may be read to the jury at the time the evidence is offered
 3
     and in the concluding instructions to the jury.
 4
            Admissibility of Singh’s Statements.
 5
            The defendant seeks to introduce his own statements from interviews in the
 6   United Kingdom and from his asylum interviews. He is prohibited from doing so.
 7   Under any circumstance the admission of such is prohibited because a defendant cannot
 8   offer his own self-serving, out of court statements denying criminal culpability. United
 9   States v. Ortega, 203 F.3d. 675. 682 (9th Cir. 2000). Federal Rule of Evidence
10   801(d)(2) clearly indicates that non-self-inculpatory statements are inadmissible

11   hearsay. The obvious purpose of the defendant’s motion is to allow him to place his
     exculpatory statements before the jury without subjecting himself to cross-examination
12
     and this is exactly what the rule prohibits. Ortega, id., at 682.
13
            The Court rejects the hearsay exceptions cited by the defendant. It is clear the
14
     intended purpose for admission is to admit his denials to establish that he did not
15
     commit the crimes. It would be disingenuous to conclude otherwise.
16
            Mr. Singh also seeks admission of his statements as an exception to the hearsay
17   restriction claiming admissibility because of its effect on the listener and that it will
18   provide context for the statements. The hearsay limitation remains the same and does
19   not permit admission of the defendant’s statements for the exact same reasons
20   previously stated. His request is denied.
21          Last, the defendant contends Federal Rule 106, commonly referred to as the Rule

22   of Completeness, allows admission of his asylum interview. This request is denied for
     a variety of reasons pointed out by the government. First, Rule 106 applies to “writings
23
     or recorded statements,” neither of which are present as the defendant’s statement was
24
     oral and unrecorded. According to Ortega, id., at 682, the Rule does not apply to
25
     unrecorded oral confessions.
26



       ORDER - 7
                Case 2:20-cr-00085-RAJ Document 106 Filed 08/19/21 Page 8 of 8




            Second, the substance of his asylum claim is irrelevant to whether he lied about
 1
     his arrests in the United Kingdom.
 2
            Last, even if the government offers transcripts from the recorded interviews in
 3
     the United Kingdom, the Rule will not serve as a vehicle for the defendant to offer his
 4
     own prior out-of-court statements. Mr. Singh cannot, therefore, introduce his own
 5
     statements to the agencies at issue in this case for the truth of the matter asserted
 6   therein.
 7                                        CONCLUSION
 8          These rulings address the issues raised by the defendant that warrant a pretrial
 9   determination. The balance of issues, if any, may be addressed at the pretrial
10   conference scheduled for August 20, 2021.

11
            DATED this 19th day of August, 2021.
12
13
14
                                                        A
                                                        The Honorable Richard A. Jones
15                                                      United States District Judge
16
17
18
19
20
21
22
23
24
25
26



       ORDER - 8
